   Case 1:19-cv-00098-JRH-BKE Document 20 Filed 04/29/20 Page 1 of 6

                                                                   PiLED
                                                           U.S.DISTR!CT COURT
                                                                 AUGUSTA DIV.
               IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION
                                                          20 APR 29 PH2-'53

AUDREY NELSON,                                           CLERK
                                                             SO.DISI ®FGA
     Plaintiff,

             V.                                      CV 119-098


REGIONS BANK, INC.,

     Defendant.




                               ORDER




     Before the Court is Defendant Regions Bank, Inc.'s ("Regions")

motion to dismiss.     (Doc. 9.)     For the following reasons, the motion

is denied.




                               I.      BACKGROUND



     This case arises from alleged violations of the Fair Credit

Reporting Act ("FCRA"), 15 U.S.C. §§ 1681 at sag.        In a letter dated

November 13, 2018,^ Plaintiff Audrey Nelson requested that Equifax

Information       Services,   LLC^     ("Equifax")   investigate      alleged

inaccuracies appearing on her credit report.         (See Dispute Letter,




^ The Complaint mentions a letter sent "[o]n or about November 15,
2018," but does not specifically mention a letter dated November 13,
2018. (See Compl., Doc. 1, I 10.)

2 Equifax, originally a defendant in the case, was dismissed by
stipulation.      (See Docs. 18-19.)
   Case 1:19-cv-00098-JRH-BKE Document 20 Filed 04/29/20 Page 2 of 6



Doc. 9-2, at 1.) Regions includes the Dispute Letter with its motion.^

Plaintiff s dispute letter claims that the Regions account appearing

on her credit report with a scheduled monthly payment of $29 was "not

[her] account."    (See id.; Compl., Doc. 1, 57.)


     Plaintiff's Complaint states that the letter "explain[s] that

the account . . . was charged off and asked Equifax to report the

[account] with the monthly payment amount of $0."            (Compl., 5 11.)

Paragraph eight of the Complaint implies that the account was in fact

Plaintiff's, at least according to Defendant. Paragraph eight states:

"The account reflected by the Errant Tradeline was charged off and

closed.    Regions accelerated the payment schedule and closed the

account.     Plaintiff no longer    has an obligation to make        monthly

payments."   (See id. 5 8.)


     Plaintiff again obtained her credit report on February 6, 2019,

which still showed the account with Regions and the scheduled monthly

payment.   (See id. 55 7, 13.)    Plaintiff filed suit on June 27, 2019,

alleging   that   Defendants'   failure   to   investigate   and   report   on

Plaintiff's dispute violated the FCRA.




^ Courts may consider documents - like the dispute letter here -
attached to a motion to dismiss without converting the motion into
one for summary judgment if three conditions are met.  The document
must: 1) be referred to in the complaint; 2) be central to the
plaintiff's claim; and 3) there is no reasonable dispute as to the
document's authenticity. See Booth v. City of Roswell, 754 F. App'x
834, 836 (11th Cir. 2018) (citing Horsley v. Feldt, 304 F.3d 1125,
1134 (11th Cir. 2002)).    These conditions are met.
   Case 1:19-cv-00098-JRH-BKE Document 20 Filed 04/29/20 Page 3 of 6



                                II.    LEGAI. STAITOAIUD



     A   motion    to   dismiss   a    complaint   does    not    test   whether   the

plaintiff will ultimately prevail on the merits of the case.                  Rather,

it tests the legal sufficiency of the pleading.                  Scheuer v. Rhodes,

416 U.S. 232, 236 (1974), abrogated on other grounds by Davis v.

Scherer, 468 U.S. 183, 191 (1984).             Therefore, the Court must accept

as true all facts alleged in the complaint and construe all reasonable

inferences in the light most favorable to the plaintiff.                 See Hoffman-

Pugh V. Ramsey, 312 F.3d 1222, 1225 (11th Cir. 2002).                      The Court,

however, need not accept the pleading's legal conclusions as true,

only its well-pleaded facts.           Ashcroft v. Iqbal, 556 U.S. 662, 677-

79 (2009).

     A complaint must "contain sufficient factual matter, accepted

as true, ^to state a claim to relief that is plausible on its face.'"

Id. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).     The plaintiff is required to plead "factual content that

allows the court to draw the reasonable inference that the defendant


is liable for the misconduct alleged."              Id.     Although there is no

probability       requirement     at     the     pleading    stage,        "something

beyond [a] mere     possibility . . . must be         alleged."          Twombly, 550

U.S. at 557-58 (citing Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 347

(2005)).     When, however, based on a dispositive issue of law, no

construction of the factual allegations of the complaint will support

the cause of action, dismissal is appropriate.               See Exec. 100, Inc.

V. Martin Cty., 922 F.2d 1536, 1539 (11th Cir. 1991).

                                          3
   Case 1:19-cv-00098-JRH-BKE Document 20 Filed 04/29/20 Page 4 of 6



                              III.   DISCUSSION



        According to Regions, the issue in this      case is   whether an

inaccurate allegation in a dispute letter can support a claim under

the FCRA.     The applicable section of the FCRA is 15 U.S.C. § 1681s-

2(b).     This section requires "furnishers of information'"' to "(1)

report accurate information to [credit reporting agencies] regarding

consumers . . . and (2) conduct an investigation after receiving

notice from a [credit reporting agency] of a dispute lodged by a

consumer regarding information provided by the furnisher."       Felts v.

Wells Farqo Bank, N.A., 893 F.Sd 1305, 1312 (11th Cir. 2018).          "The

only private right of action consumers have against furnishers is for

a violation of [15 U.S.C.] § 1681s-2(b), which requires furnishers

to conduct an investigation following notice of a dispute."            Id.;

Peart v. Shippie, 345 F. App'x 384, 386 (11th Cir. 2009) ("[Section

1681s-2(b)] can be enforced through a private right of action, but

only if the furnisher received notice of the consumer's dispute from

a consumer reporting agency.")       That investigation is judged under a

reasonableness standard.     See id.



        The following passage expresses the basis of Regions' argument:


        Regardless of the nature of the investigation a furnisher
        conducted, a plaintiff asserting a claim against a
        furnisher for failure to conduct a reasonable investigation
        cannot prevail on the claim without demonstrating that had
        the furnisher conducted a reasonable investigation, the
        result would have been different; i.e., that the furnisher
        would have discovered that the information it reported was


 Regions does not dispute that it is a "furnisher of information'
under the FCRA.     (See Mot. to Dismiss, Doc. 9-1, at 3 n.3.)
     Case 1:19-cv-00098-JRH-BKE Document 20 Filed 04/29/20 Page 5 of 6



         inaccurate or incomplete, triggering                  the    furnisher's
         obligation to correct the information.


Id. at 1313.       In other words, when a furnisher of information reports

accurate information to a credit reporting agency, no plaintiff can

demonstrate        that     a    reasonable      investigation       would     uncover     an

inaccuracy in that information.                  See Hunt v. JPMorgan Chase Bank,

Nat'1 Assoc., 770 F. App'x 452, 458 (11th Cir. 2019).


         Defendant argues that Plaintiff admitted the Regions account was

hers     in   paragraph     eight    of the      Complaint,    meaning    no    reasonable

investigation          could    uncover     an   inaccuracy    on   her   credit     report

regarding the Regions account because there                    was no inaccuracy to

begin     with.^       If   ownership     of the     account   were    the   issue    here.

Defendant would be entitled to dismissal.                 However, Defendant focuses

on the wrong alleged inaccuracy.                    The Complaint alleges that the

account was "charged off and [Plaintiff] asked Equifax to report the

Errant Tradeline with the monthly payment amount of $0."                        (Compl., f

11.)     It does not allege that the account was not Plaintiff's.                        Even

though the Dispute Letter included with Regions' motion shows that

Plaintiff disputed the ownership of the account, a motion to dismiss

tests the      contents         of the   Complaint.       Indeed    the   Dispute    Letter

Regions includes may not be the letter referred to in the Complaint

-   it   bears     a   different     date    than   the   letter    referenced      in    the




^ "[T]he general rule [is] that a party is bound by the admissions in
his pleadings." Best Canvas Prods. & Supplies, Inc. v. Ploof Truck
Lines, Inc., 713 F.2d 618, 621 (11th Cir. 1983).
     Case 1:19-cv-00098-JRH-BKE Document 20 Filed 04/29/20 Page 6 of 6



Complaint.    The Complaint alleges that Plaintiff sent a notice of

dispute    regarding   the   monthly   payment    on   the   account,   that   she

received no investigation results, and that her credit report still

showed a $29 monthly payment.          It also alleges that no "reasonable

investigation" took place.      (See id., Sll 16-17.); Peart, 345 F. App'x

at   386   (requiring    an    allegation    of     failure    to   conduct     an

investigation).     Therefore, the Complaint states a claim under 15

U.S.C. § 1681s-2(b) and dismissal is improper.




                                IV.    CONCLUSION


      Upon consideration. Defendant's motion to dismiss (Doc. 9) is

DENIED.



      ORDER ENTERED at Augusta, Georgia this _^^f^day of April, 2020.


                                            J. RANmL HALL') CHIEF JUDGE
                                            ^JNITEp/STATES DISTRICT COURT
                                            SOUTHERN    DISTRICT OF GEORGIA
